Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

The abstract of the disclosure is objected to because each of lines 5, 6 and 7 has an improper use of “said”. Correction is required.  See MPEP § 608.01(b).

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016087828. Claims 1-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 2016087827. Each discloses a wrapper (1; 1; respectively)  for a group of tobacco industry products comprising a barrier material (21; 21), a cut-line (8; 8) in the barrier material to form a tab (12; 12) arranged to be pulled so that a tear propagates from an end of the cut-line to form an extraction opening in the barrier material, wherein the barrier material includes a weakened region (33; 33) having a width greater than the width of the cut-line and which extends in a direction across the end of the cut-line to control the direction of the tear propagating from the end of the cut-line.
As to claim 2, each discloses the weakened region (33; 33) configured to guide a tear from the end of the cut-line (8; 8). 
	As to claim 3, each discloses the barrier material (21; 21) comprises a major surface (2; 2) and an end surface (6; 6) separated from the major surface by a fold-line (14; 14) wherein the cut-line is formed in the major surface so that when the tab (12; 12) is pulled, the tear propagates in the major surface from the end of the cut-line towards the fold-line between the major surface and the end surface. 
As to claim 4, each discloses the weakened region (33; 33) extends into the end surface from the major surface over the fold line.
As to claims 5-8, each discloses the weakened region (33; 33) comprises a plurality of parallel lines of weakness (18, 18’; 18, 18’) in the barrier material that extend in a direction away from the end of the cut-line towards the end surface, the lines of weakness being parallel to a direct propagation path, the direct tear propagation path being defined as the shortest path that extends from the end of the cut-line to the end surface, wherein the cut-line extends between the lines of weakness, the lines of weakness spaced from the end of the cut-line in the direction of the propagation path.
As to claims 9-12, each discloses the weakened region (33; 33) configured to redirect a tear propagating from the end of the cut-line towards a direct tear propagation path, the direct tear propagation path defined as the shortest path that extends from the end of the cut-line to the fold-line.
As to claims 13 and 14, each discloses the lines of weakness are score lines extending partially through the thickness of the barrier material. 
As to claim 15, each discloses the cut-line (8; 8) extends fully through the thickness of the barrier material. 
As to claims 16-19, each discloses a cover flap (13) that extends over the cut-line, the cover flap being adhered to the barrier material such that lifting the cover flap pulls the tab to propagate the tearing from the end of the cut-line.    
As to claims 20 and 21, each discloses a bundle and container (see Figures 14-16; see Figures 14-16). 

6.	Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                        
Bryon P. Gehman
Primary Examiner
Art Unit 3736


BPG